DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/13/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject matter
Claims 1, 3-5, 7-11, 14-15, 19-23, and 25 are allowed. 
Examiner’s comment
The following is an examiner’s statement of reasons for allowance: 
Although the prior arts of record, Resch (US 20120290830), Jablon (US 20020067832), and Kang (US 20080154782) teaches a computer-implemented method for performing communications between a first computer and a second computer, the method comprising performing, by the second computer: receiving a first message including a first computer blinded public key and first encrypted authentication information from the first computer, wherein the first computer blinded public key is generated by the first computer using a first computer blinding factor and a first computer public key; in response to receiving the first message, generating a first shared secret using the first computer blinded public key and a second computer private key; in response to the authenticating of the first computer, encrypting second authentication information of the second computer to obtain second encrypted authentication information, the encrypting of the second authentication information based on the second 
None of the prior arts alone or in combination teaches, decrypting the first encrypted authentication information using the first shared secret to obtain first authentication information of the first computer, wherein the first authentication information includes the first computer public key, a first signature of the first computer public key, and a signer key identifier; authenticating the first computer using the first authentication information, wherein authenticating the first computer includes: using the signer key identifier to retrieve a signer public key; and validating the first signature using the signer public key and the first computer public key, in view of other limitations of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Conclusion
Updated search has yielded the following list of references that are considered pertinent to the claimed invention:
Masugi (US 20060106836): A privilege management system enabling effective privilege management, such as confirmation processing of service receiving privileges and so forth, is realized. A group attribute certificate which has, as stored information, group identification information corresponding to a group which is a set of certain devices or 
Liu (US 6760752): A method and apparatus for transferring a message securely from a sender to a recipient over a network and includes at each transfer: creating a message; retrieving the public key of the recipient from an external key server just prior to sending the message; signing the message using the private key of the sender; encrypting the signed message using a public key encryption algorithm and the public key of the recipient producing an encrypted signed message; generating an E-mail message addressed to the recipient; attaching the encrypted signed message as an attachment to the E-mail message; and, transmitting the E-mail message to the recipient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357.  The examiner can normally be reached on Monday-Friday 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA R HOLMES/Examiner, Art Unit 2498    

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498